Citation Nr: 0005952	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-42 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to Agent 
Orange.

2.  Entitlement to service connection for colon cancer with 
metastasis to the liver, including a result of exposure to 
Agent Orange, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to June 
1985.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.  
The appellant appealed the RO's decision to the Board.

In her substantive appeal, the appellant stated that the RO 
"errored" in the December 1994 rating decision denying 
service connection for the cause of the veteran's death.  The 
RO mistakenly construed this statement as a claim of clear 
and unmistakable error in the December 1994 rating decision, 
a decision which is currently in appellate status.  In a May 
1996 rating decision, the RO determined that the December 
1994 rating decision was not clearly and unmistakably 
erroneous and issued a supplemental statement of the case 
including this issue.  The RO then certified the issue on 
appeal in July 1997.  

As the December 1994 rating decision is a decision which is 
the subject of this appeal, it is not a final decision.  
38 U.S.C.A. § 7105 (West 1991).  The authority to find clear 
and unmistakable error under the provisions of 38 C.F.R. § 
3.105(a) relates only to review of final, unappealed 
decisions by the agency of original jurisdiction.  Thus, no 
claim of clear and unmistakable error can exist as a matter 
of law in the December 1994 RO decision because this was not 
a final RO decision.  The RO misinterpreted the appellant's 
statement, and the Board construes the issue on appeal to be 
service connection for the cause of the veteran's death.

The case was previously before the Board in August 1997, when 
it was remanded to provide the appellant an opportunity to 
appoint a representative.  The requested development has been 
completed, and the Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for colon cancer with liver metastasis in December 1992.  The 
veteran appealed the RO's decision to the Board.

2.  The veteran died on November [redacted], 1994.

3.  The appellant submitted a claim for accrued benefits to 
the RO on November 28, 1994.  

4.  At the time of his death, the veteran was 
service-connected for sinusitis with headaches and dizziness, 
degenerative changes of the lumbar spine with limitation of 
flexion, bilateral hearing loss, and hemorrhoids.

5.  The cause of the veteran's death was colon cancer.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause included liver metastasis.

6.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

7.  Colon cancer is not among the disorders listed in 
38 C.F.R. § 3.309(e).

8.  No medical evidence has been presented or secured to 
render plausible a claim that colon cancer was the result of 
a disease contracted or injury sustained during active duty.

9.  No medical evidence has been presented or secured to 
render plausible a claim that service-connected sinusitis 
with headaches and dizziness, degenerative changes of the 
lumbar spine with limitation of flexion, bilateral hearing 
loss, or hemorrhoids caused or contributed to the veteran's 
death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death, including as a result of exposure to Agent 
Orange, is not well grounded, and there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Entitlement to service connection for colon cancer with 
metastasis to the liver, including as a result of exposure to 
Agent Orange, for the purpose of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 1137, 5121 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.1000 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from June 1955 to June 
1985.  His service personnel records show that he served in 
the Republic of Vietnam during the Vietnam era.  

The veteran's service medical records disclose findings of 
thrombosed hemorrhoids in January 1957.  There was a notation 
of "piles eight months ago" on routine examination in May 
1962.  A small, asymptomatic hemorrhoid was noted on routine 
examination in December 1962.  Thrombosed and prolapsed 
hemorrhoids were diagnosed in May 1964.

The veteran complained of nausea, stomach pains, vomiting and 
diarrhea in August 1964.  Physical examination was negative.  
The examiner diagnosed gastroenteritis.  In December 1964, 
the veteran reported abdominal pains and vomiting.  The 
examiner's impression was probable viral gastrointestinal 
(GI) upset.  The veteran returned for treatment shortly 
thereafter with similar complaints, in addition to excessive 
flatus, eructation.  The examiner noted that extensive work-
up in the past was non-contributory except for a persistently 
high eosinophile count.  A history of an irritable stomach 
was also noted.  During a third visit in December 1964, the 
veteran reported stomach cramping with vomiting and nausea.  
Physical examination was negative.  The examiner's impression 
was gastritis.  

A stool culture was negative in March 1965.  The veteran was 
again treated for hemorrhoids in December 1965.  On routine 
examination in July 1967, digital rectal examination showed 
no hemorrhoids or abnormality of the anus, rectum or 
prostate.  The veteran complained of a sudden onset of 
stomach bloating, weakness and flushing in October 1969.  
Examination of the abdomen was negative.  In November 1969, 
he complained of an upper respiratory infection, fever, 
nausea and vomiting.  The examiner prescribed 24 hours of bed 
rest.  External hemorrhoids were also noted in December 1969, 
and again on routine examination in June 1973.    

The veteran reported episodes of rectal bleeding, usually 
after being constipated, in December 1974.  The examiner 
noted the presence of external hemorrhoids.  Digital 
examination was negative.

On two occasions in January 1975, the veteran sought 
treatment due to vomiting.  Physical examination was negative 
with the exception of nasal drainage.  He was diagnosed as 
having flu.  

In February 1978, the veteran was diagnosed as having 
diarrhea.  On routine examination in January 1979, guaiac 
tests was negative for occult blood.  He was again treated 
for hemorrhoids in November 1981.  

In December 1984, the veteran complained of a nervous 
stomach.  The examiner diagnosed questionable etiology of 
nervous stomach.  On separation examination in January 1985, 
the veteran gave a history of intermittent bright red blood 
on the outside of stools.  Physical examination, including 
abdominal, rectal and prostate, was negative.  Occult blood 
was also negative.  The examiner diagnosed probable 
hemorrhoidal bleeding and recommended stool testing for 
guaiac times three.   A barium swallow and upper GI series 
conducted in February 1985 was interpreted as consistent with 
duodenitis.  The veteran was diagnosed as having duodenitis 
in March 1985.  

Following his separation from service, the veteran was 
afforded a VA general medical examination in August 1985.  He 
complained of a nervous stomach for 20 years or more.  On 
examination of the digestive system, there was no 
organomegaly or tenderness.  Rectal was guaiac negative.  An 
upper GI series was also interpreted as normal.  

The veteran was also afforded a VA neurological examination 
in August 1985.  Examination of the abdomen revealed no 
masses, tenderness or palpable organs.  Bowel sounds were 
heard in all areas. 

Treatment records from Tyndall Air Force Base reveal that the 
veteran complained of chest pain in March 1989, which was 
suspected to be of GI origin.  A barium swallow was within 
normal limits with the exception of a tiny hiatal hernia.  
The final diagnosis was atypical, superficial chest pain, 
perhaps due to scar tissue.  The examiner did not believe 
that the chest pain was of GI origin.  Stool was guaiac 
negative in May 1991.  The veteran complained of nausea, 
cramping and vomiting in May 1992.  He denied any blood in 
his stools.  Stool was guaiac negative.  The examiner 
diagnosed acute gastroenteritis.  The veteran subsequently 
expressed similar complaints.  Rectal examination was 
negative for any masses; however, stool was heme positive.  
The examiner diagnosed GI distress and rectal bleeding.  A 
cecal mass was visualized with air contrast barium enema 
(ACBE) in July 1992, which was thereafter diagnosed as 
adenocarcinoma of the cecum with metastatic disease to the 
liver.   The veteran underwent a partial colectomy.  
Treatment records from Matthew G. Sweetser, M.D. indicate the 
veteran thereafter underwent chemotherapy with some 
improvement.

The RO denied the veteran's claim for service connection for 
colon cancer with liver metastasis in December 1992.  In a 
notice of disagreement received at the RO in January 1993, 
the veteran's representative provided an excerpt from the 
Merck Manual, fifteenth edition:  "'Adenocarcinoma of the 
colon and rectum has a slow growth rate and correspondingly 
long interval before reaching symptom-producing size'.  
Fatigue, weakness, abdominal pain and passage of blood with 
bowel movement are all considered symptoms.  'Whenever rectal 
bleeding occurs, even obvious hemorrhoids or known 
diverticular disease, coexisting cancer must be ruled out.'"

The RO issued a statement of the case on the issue of service 
connection for colon cancer in March 1993.  In his 
substantive appeal received at the RO in August 1993, the 
veteran claimed that his cancer resulted from exposure to 
Agent Orange while stationed in Vietnam, and that he had the 
first stages of colon cancer during service and "this was 
not ruled out."

The veteran died on November [redacted], 1994.  The death certificate 
listed the cause of death as colon cancer.  The approximate 
interval between onset and death was two and one half years.  
Other significant conditions contributing to death but not 
resulting in the underlying cause included liver metastasis.  
The certifier was Dr. Sweetser, one of the veteran's treating 
physicians. 

At the time of the veteran's death, he was service connected 
for sinusitis with headaches and dizziness, degenerative 
changes of the lumbar spine with limitation of flexion, 
bilateral hearing loss, and hemorrhoids.
 
The appellant submitted a claim for service connection for 
the cause of the veteran's death and accrued benefits in 
November 1994.  The RO denied these claims by means of a 
December 1994 rating decision, and the appellant appealed to 
the Board.

The appellant requested and was provided several 
opportunities to submit a medical opinion supporting her 
contention that the veteran's inservice gastrointestinal 
complaints represented the onset of cancer; however, no such 
opinion was submitted.


II.  Legal analysis

A.  Service connection for the cause of the veteran's death

Service connection may be established for a disability based 
on different legal theories of entitlement including on a 
"direct" basis (38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.304 (1999)) and based on legal 
"presumptions" of service incurrence of certain diseases.  
38 U.S.C.A. §§ 1112, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.307, 3.309 (1999).  In general, establishing service 
connection for a disability on a direct basis requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection for certain 
chronic diseases, specified by law and including malignant 
tumors, may be established on a presumptive basis by showing 
that the specific disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  For 
veterans who served in the Republic of Vietnam during the 
Vietnam era, the law also provides a presumption of service 
incurrence for certain cancers which become manifest to a 
specified degree after separation from service.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  The legal presumptions of service 
incurrence provided under sections 1112 and 1116 of the 
statute are both rebuttable ones.  38 U.S.C.A. § 1113 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.307(d) (1999).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41442 
(1996). 

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
VA regulations require that "issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime."  38 C.F.R. § 20.1106 (1999); see Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) (noting that the 
interpretation of the Secretary of Veterans Affairs that 
accrued benefits are not properly classified as "death" 
benefits and may be distinguished in that regard from other 
benefits, including dependency and indemnity compensation in 
chapter 13, was not an unreasonable interpretation of the 
term "death benefits" in section 20.1106).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93. To establish a well-grounded claim for service 
connection, a claimant has the burden to submit competent 
evidence to support each element of the claim, e.g., for 
direct service connection, the existence of a current 
disability; an injury sustained or disease contracted in 
service (this element usually requires VA to obtain and 
examine the veteran's service medical records which are 
ordinarily in the custody of the government); and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  For purposes of establishing a well-grounded 
claim for service connection for the cause of death of a 
veteran, the requirement of showing evidence of a current 
disability will always have been met, the current disability 
being the condition that caused the veteran to die.  Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997); Ruiz v. Gober, 10 
Vet. App. 352, 356 (1997); Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'g 9 Vet. App. 40 (1996).

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Therefore, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest after separation from 
service, subject to certain periods of time for certain 
diseases, the veteran would have been presumed to have been 
exposed to an herbicide agent and the disease could have been 
service connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).  

However, colon cancer (the primary site of the veteran's 
cancer) is not among the disorders listed in 38 C.F.R. 
§ 3.309(e).  Therefore, there is no presumption of service 
connection for this disorder based on exposure to Agent 
Orange under the law governing VA compensation benefits.  
Without a presumptive disease, the presumption of inservice 
exposure to an herbicide agent is not applicable and the 
appellant must provide evidence of exposure to Agent Orange 
in service.  See McCartt v. West, 12 Vet. App. 164 (1999) 
(both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent).  The Board therefore considers the issue to be 
whether service connection was warranted for the veteran's 
fatal colon cancer on a direct basis, including as secondary 
to Agent Orange exposure in service.  Combee v. Brown, 34 
F.3d 1039, 1040 (1994).

The first evidence of record showing the presence of colon 
cancer is dated in 1992, approximately 7 years following the 
veteran's separation from service.  The record lacks evidence 
of a nexus, or link, between colon cancer and the veteran's 
active service.  There are no medical opinions or other 
competent evidence contained in any of the veteran's post-
service medical records relating any colon cancer to any 
inservice disease or injury or to any post-service 
symptomatology.  There is also no medical evidence in the 
record at all tending to show that chronic colon cancer was 
present during active service or within the first post-
service year.  

Any contentions by the appellant that the veteran's colon 
cancer was somehow related to active service are not 
competent.  She is not shown to be possessed of the medical 
credentials requisite to offering a competent medical opinion 
as to causation and/or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Concerning the excerpt from the Merck Manual submitted by the 
appellant, the Board finds this evidence to be of no 
probative value.  The information in the excerpt is too 
general and inconclusive.  The excerpt discusses only a 
generic proposition, and does not apply to the particular 
facts of this case.  It is insufficient to make the claim 
plausible.  To the extent that the appellant is attempting to 
extrapolate from the article that the veteran's inservice 
symptoms represented colon cancer, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  Sacks v. West, 11 Vet. App. 314 
(1998).  Although the excerpt indicates that fatigue, 
weakness, abdominal pain and passage of blood with bowel 
movement are considered symptoms of colon cancer, it does not 
state that such symptoms definitively represent colon cancer.  
Rather, it states that when these symptoms are present 
coexisting cancer must be ruled out.  To find that the 
veteran's inservice gastrointestinal symptoms represented 
colon cancer based upon this evidence would be no more than 
speculation.    

Nor does the evidence of record establish that any service-
connected disability, i.e., sinusitis with headaches and 
dizziness, degenerative changes of the lumbar spine with 
limitation of flexion, bilateral hearing loss, or 
hemorrhoids, caused the veteran's death.  The death 
certificate lists colon cancer as the immediate cause of the 
veteran's death.  Other significant conditions leading to 
death, but not resulting in the underlying cause, included 
liver metastasis.  There is no medical evidence of record 
relating the veteran's death to service-connected sinusitis 
with headaches and dizziness, degenerative changes of the 
lumbar spine with limitation of flexion, bilateral hearing 
loss, or hemorrhoids. 

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  She was provided the opportunity to submit 
a medical opinion in support of her claim, but failed to do 
so.  Accordingly, the Board concludes that VA did not fail to 
meet its obligations under 38 U.S.C.A. § 5103(a) (West 1991). 


B.  Service connection for colon cancer with metastasis to 
the liver, including a result of exposure to Agent Orange, 
for the purpose of accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000(a)(1)(i) (1999).  Under 38 U.S.C.A. § 5121(c), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
1991); see Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim); see also Jones v West, 136 F.3d. 1296 
(Fed. Cir. 1998).  

In this case, the veteran was denied entitlement to service 
connection for colon cancer with liver metastasis in December 
1992.  The veteran appealed the RO's decision to the Board.  
Because the decision was not yet final at the time of the 
veteran's death on November [redacted], 1994, the Board finds 
that the claim was pending at the time of his death.  See 
38 C.F.R. § 20.302 (1999).  

Following the veteran's death, the appellant submitted an 
application for dependency and indemnity compensation (DIC) 
to the RO on November 28, 1994, within one year of the date 
of the veteran's death.  A claim by a surviving spouse for 
DIC shall also be considered a claim for accrued benefits.  
38 U.S.C.A. § 5101(b)(1) (West 1991).  The Board concludes 
that filing a timely application for accrued benefits is 
equivalent to establishing a well-grounded claim for those 
benefits, although ultimate entitlement to the benefits 
depends on whether entitlement would have been established 
for the benefits sought by the veteran in the underlying 
derivative claim.  38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating). 

However, as discussed above, any claim for service connection 
for colon cancer with metastasis to the liver, including a 
result of exposure to Agent Orange, is not well grounded.  
Colon cancer is not among the disorders listed in 38 C.F.R. 
§ 3.309(e), and there is no competent medical evidence that 
reasonably links colon cancer, first diagnosed approximately 
seven years after the veteran's separation from active 
service, to any inservice disease or injury.  Accordingly, 
entitlement to service connection for colon cancer with 
metastasis to the liver, including as a result of exposure to 
Agent Orange, for purposes of accrued benefits, is not 
warranted in this case.  


ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death, 
including as a result of exposure to Agent Orange, is denied.

Entitlement to service connection for colon cancer with 
metastasis to the liver, including a result of exposure to 
Agent Orange, for the purpose of accrued benefits, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

